DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-19, 21, 23-27, 29, 31, 33-35, 37, 38, and 39-41 are pending and subject restriction requirement below:
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.


Group 1, claim(s) 15-19, and 21, drawn to A method for treating cancer in a subject comprising: administering an anti-centromere antibody or antibody fragment to the subject.

Species election:	1) one cancer listed in claim 16;
			2) one autoimmune disease listed in claim 19.


Group 2, claim(s) 23-27, and 29, drawn to A method for treating cancer in a subject comprising: administering to the subject: (i) an anti-RNA polymerase III antibody or antibody fragment, and (ii) an anti-RPA194 antibody or antibody fragment.

Species election:	1) one cancer listed in claim 24;
			2) one autoimmune disease listed in claim 27.


Group 3, claim(s) 31, and 33-35, drawn to A method for treating cancer in a subject comprising: inducing an immune response in the subject by administering a centromere antigen comprising a fragment thereof.

Species election:	one autoimmune disease listed in claim 35.


Group 4, claim(s) 37, and 39-41, drawn to A method for treating cancer in a subject comprising: inducing an immune response in the subject by administering: (i) an antigen comprising RNA polymerase IIl or a fragment thereof, and (ii) an antigen comprising RPA194 or a fragment thereof,

Species election:	one autoimmune disease listed in claim 41.
centromere antibody, which has the special technical feature of centromere antibody, not shared by any of the remaining groups.  Group II is directed to administering an anti-RNA polymerase III antibody and (ii) an anti-RPA194 antibodies, which has the special technical feature of RNA polymerase III and anti-RPA194 antibodies, not sheared by any of the remaining groups.  Group III is directed to administering centromere antigen, which has the special technical feature of centromere antigen, not shared by any of the remaining groups.  Group IV is directed to administering RNA polymerase III and (ii) an anti-RPA194 antigens, which has the special technical feature of RNA polymerase III and anti-RPA194 antigens, not shared by any of the remaining groups.

Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
The species are as set forth under each of inventive groups above.
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the same reasons set forth above. 

.
The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8am-6.00pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642